Citation Nr: 0719625	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance by another person.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974, and again from February 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not legally blind or bedridden, nor has he 
lost the use of his hands or feet.

3.  The veteran requires assistance with activities of daily 
living as a result of nonservice-connected disability. 

4.  The veteran is not unable to dress and undress himself, 
keep himself ordinarily clean and presentable, feed himself, 
attend to the wants of nature, or protect himself from 
dangers incident to his daily environment.


CONCLUSION OF LAW

Criteria for special monthly compensation based on the need 
for regular aid and attendance and/or housebound status have 
not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim of entitlement to special monthly 
compensation due to the need for regular aid and attendance 
of another, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not provided prior to the appealed AOJ 
decision.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he elected 
not to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, he advised VA in April 2006 that he did not have any 
additional evidence to submit or identify to substantiate his 
claim.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran requests that special monthly compensation be 
awarded because he is 100 percent disabled as a result of 
service-connected post-traumatic stress disorder and prostate 
cancer.  He argues that such compensation should be awarded 
because he was previously awarded special monthly pension due 
to the need for regular aid and attendance by his wife.  The 
veteran advised VA in May 2003 that his wife helped him 
dress, provided his medications, performed all housework and 
yard work and drove the veteran to his appointments.

Special monthly compensation may be awarded when there is a 
showing that a veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l).  Aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  See 38 C.F.R. § 3.351.  Basic 
criteria for determining whether an individual requires 
regular aid and attendance are:  inability to dress or 
undress himself or keep himself ordinarily clean and 
presentable, frequent need for adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through weakness, inability to attend to the 
wants of nature, or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352.

The medical evidence of record shows that the veteran is not 
legally blind or bedridden, nor has he lost the use of his 
hands or feet.  He is treated for service-connected post-
traumatic stress disorder and for prostate cancer that is 
now in remission.  The veteran is not treated for service-
connected bursitis or the well-healed amputation of the end 
of his left middle finger.  

The veteran has various nonservice-connected disabilities, 
including residuals of several cerebrovascular accidents.  
He continues to have memory deficits and some left-sided 
weakness as results of his strokes, but is noted in 
treatment records to have almost fully recovered.  The 
veteran does not contend that he is in need of inpatient 
nursing home care, only that his wife needs to remind him to 
take his medications and she must attend to all chores.

In September 2002, the veteran and his wife submitted 
statements reflecting their belief that the veteran was not 
incompetent.  The veteran specifically reported that he was 
able to perform all activities of daily living necessary to 
survive and his wife advised that the veteran was mentally 
able to take care of himself.  The veteran's treating social 
worker also submitted a statement dated in September 2002 
reflecting his finding that the veteran was competent.

Upon VA examination in December 2002, the veteran was found 
to have chronic post-traumatic stress disorder.  The 
examiner opined that the veteran was unemployable as a 
result of his intolerance of other people.  There was no 
finding that the veteran was unable to attend to his 
personal needs.  

The veteran underwent another VA psychiatric examination in 
March 2004 and related that he spent his time playing on the 
computer and watching sports on television.  He advised that 
he had lost interest in people, had difficulty making 
decisions, and was unable to work.  It was noted that the 
veteran had memory and concentration deficits due to 
cerebrovascular accidents, but there was no finding of his 
being unable to attend to his personal needs nor a 
suggestion of his being unable to avoid hazardous 
situations. 

Upon VA examination in September 2005, it was noted that the 
veteran had made almost a full recovery from his 
cerebrovascular accidents as far as the use of all of his 
extremities.  He presented with a normal gait and was able 
to get on and off of the examination table without 
difficulty.  The examiner found that the veteran's prostate 
cancer had a minimal impact on his ability to perform his 
usual occupation and activities of daily living.

In February 2006, the veteran again underwent VA 
examination.  He related that he walked for exercise.  It 
was noted that treatment for prostate cancer was completed 
in April 2005.  There were no findings of an inability to 
attend to personal needs or avoid dangers.

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  Although the veteran 
advised VA in May 2003 that his wife helped him dress, this 
is inconsistent with the remainder of the evidence showing 
that he is capable of performing other tasks.  There is 
nothing in the medical evidence and/or the veteran's 
assertions to suggest that he is unable to be alone because 
of his service-connected disabilities of post-traumatic 
stress disorder, prostate cancer, finger amputation and/or 
bursitis.  In fact, the veteran, himself, reported that he 
was able to perform all activities necessary to survive.

The veteran has related being able to attend to his needs and 
being able to leave his home at will with the assistance of 
his wife or daughter.  He has not described and/or been 
treated for any injury due to an inability to avoid hazards.  
Additionally, the evidence clearly shows that the assistance 
required by the veteran is due to nonservice-connected 
disability related to previous strokes.

The Board appreciates the veteran's assertion that he should 
be awarded special monthly compensation because he had 
previously been awarded special monthly pension, but points 
out that the special pension was awarded because the veteran 
required assistance with all activities of daily living as a 
result of weakness and memory problems caused by his 
nonservice-connected strokes.  This cannot be considered when 
determining whether special monthly compensation may be 
awarded because that determination is based on service-
connected disability only.  Furthermore, it is not defining 
that the veteran's wife takes care of household chores and 
finances and has to remind the veteran to take medications.  
Consequently, because the veteran is not shown to need the 
regular aid and attendance of another due to service-
connected disabilities as defined in the regulations, the 
Board must find that the criteria for special monthly 
compensation based on the need for regular aid and attendance 
have not been met.  As such, the veteran's claim is denied.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


